Proceeding under article 78 of the Civil Practice Act (transferred to the Appellate Division of the Supreme Court in the first judicial department by an order of the Supreme Court at Special Term, entered in New York County), to review determinations of the State Liquor Authority (1) canceling petitioner’s restaurant liquor license, and (2) disapproving an application by petitioner for a renewal of said license upon the ground that there was no license to be renewed.

Per Curiam.

Findings of fact by an administrative agency should be sufficiently specific so that a reviewing court may be in a position to intelligently review such findings (Matter of Scudder v. O’Connell, 272 App. Div. 251, 253). In announcing its determination here, the State Liquor Authority failed to specify the dates upon which it found that the violations charged occurred. However, as contended by respondents upon the appeal, it appears from the record itself that the authority found that petitioner had violated section 65 of the Alcoholic Beverage Control Law on September 23, 1949, and on November 5, 1949. There is substantial evidence to sustain such a finding as to each of these two dates. The determinations should accordingly be confirmed.
Peck, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ., concur. Determinations unanimously confirmed, with $50 costs and disbursements to the respondents.